Case 2:19-cv-02378-SHM-tmp Document 13 Filed 09/09/19 Page 1 of 2               PageID 44



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

JACOB O’BRYANT and
MARK BRANDON BAKER,
Individually, and on behalf of themselves
and other similarly situated current and
former employees,

              Plaintiffs,

v.                                                         Case No. 2:19-cv-02378-SHL-tmp

ABC PHONES OF NORTH CAROLINA, INC.,                        FLSA COLLECTIVE ACTION
d/b/a VICTRA, f/d/b/a A Wireless,
a North Carolina Corporation,                              JURY DEMANDED

              Defendant.



                                NOTICE OF SETTLEMENT

______________________________________________________________________________

       Pursuant to Local Rule 83.13, the parties notify the Court that they have reached

a settlement. The parties are filing the settlement agreement and the motion to approve the

settlement agreement contemporaneously with this Notice.




                                             1
Case 2:19-cv-02378-SHM-tmp Document 13 Filed 09/09/19 Page 2 of 2                     PageID 45



Dated: September 9, 2019                     Respectfully submitted,
                                             s/J. Russ Bryant
                                             Gordon E. Jackson (TN BPR #08323)
                                             J. Russ Bryant (TN BPR #33830)
                                             Robert E. Turner, IV (TN BPR #35364)
                                             Nathaniel A. Bishop (TN BPR #35944)
                                             JACKSON, SHIELDS, YEISER & HOLT
                                             Attorneys at Law
                                             262 German Oak Drive
                                             Memphis, Tennessee 38018
                                             Tel: (901) 754-8001
                                             Fax: (901) 759-1745
                                             gjackson@jsyc.com
                                             rbryant@jsyc.com
                                             rturner@jsyc.com
                                             nbishop@jsyc.com

                                             Attorneys for the Named Plaintiffs, on behalf of
                                             themselves and all other similarly situated current
                                             and former employees


                           CERTIFICATE OF CONSULTATION

I certify that counsel for Plaintiffs conferred with counsel for Defendants by email
regarding this Notice of Settlement, and Defendants have indicated that they will join this
Notice.

                                             s/J. Russ Bryant


                                CERTIFICATE OF SERVICE
       I hereby certify that the foregoing was filed electronically with the Clerk of the Court to
be served by operation of the Court’s electronic filing system this the 9th day of September 2019.

                                             s/J. Russ Bryant




                                                2
